Citation Nr: 0513877	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  98-19 224	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with diabetic neuropathy.

3.  Entitlement to service connection for a heart condition, 
claimed as secondary to post-traumatic stress disorder or, 
alternatively, to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Marine Corps from 
July 1968 to May 1970 and in the Army from July 1974 to 
September 1977.

The issue of an increased evaluation for post-traumatic 
stress disorder comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which continued the veteran's 10 percent 
evaluation.  The veteran filed a timely appeal and the claim 
was certified to the Board.  In November 2001, the Board 
remanded the claim for further development.  

The issue of an increased evaluation for diabetes mellitus 
comes before the Board on appeal from an August 2003 rating 
decision, which granted service connection and an initial 
evaluation of 20 percent.  The issue of secondary service 
connection for a heart condition comes before the Board on 
appeal from a March 2004 rating decision which denied 
entitlement to the benefit.  These appeals were merged with 
the PTSD appeal in January 2005.

On the veteran's March 2004 Form 9, Substantive Appeal, which 
he filed on the issue of an increased evaluation for diabetes 
mellitus, he indicated by check mark that he wanted a 
personal hearing before the Board.  In March 2005, the 
veteran notified the RO in writing that he did not, in fact, 
desire a hearing.  


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
manifested by depressed mood, anxiety, and suspiciousness.

2.  There is no evidence that the veteran experiences 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; suicidal ideation; obsessional 
rituals which interfere with routine activities; spatial 
disorientation; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; or that he presents a 
persistent danger of hurting self or others.

3.  The veteran's diabetes mellitus with diabetic neuropathy 
is manifested by requiring an oral hypoglycemic and 
restricted diet.

4.  There is no evidence that the veteran requires insulin or 
the regulation of his activities due to his diabetes, or that 
he has experienced episodes of ketoacidosis or hypoglycemic 
reactions which have required hospitalization or frequent 
visits to a diabetic care provider.

5.  The veteran's heart condition was first manifested many 
years after service and is not causally related to an 
incident of service or to the veteran's service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.130, Diagnostic Code 9411 (2004). 

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with diabetic neuropathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2004).

3.  The veteran's heart condition was not incurred in his 
active duty service, nor may it be so presumed; nor is it 
proximately due to, or the result of, his service-connected 
disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Regarding the issue of an increased evaluation for PTSD, the 
Board notes that a substantially complete application was 
received in March 1997 and adjudicated in November 1997, 
prior to the enactment of the VCAA.  However, during the 
course of the veteran's appeal of this issue, in March 2003, 
the AOJ provided him with notice regarding the VA's duties to 
notify and to assist.  This letter also addressed the issue 
of secondary service connection.  Specifically, the AOJ 
notified the claimant of information and evidence necessary 
to substantiate both claims, citing specifically to types of 
evidence that would support each claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claims," he was advised 
to notify VA of any information or evidence he wished VA to 
retrieve for him.  In July 2004, the AOJ readjudicated the 
PTSD claim based on all the evidence, without taint from 
prior adjudications.  Therefore, the Board finds no prejudice 
in the fact that the initial AOJ denial pre-dated VCAA-
compliant notice.  The notice for the secondary service 
connection claim was prior to the AOJ's initial denial of 
that claim.  Accordingly, the Board finds that the content 
and timing of the March 2003 notice, referable to the PTSD 
and heart claims, comport with the requirements of § 5103(a) 
and § 3.159(b).

With respect to the appeal of the initial evaluation for 
diabetes mellitus, the Board notes that the appeal stems from 
an original grant of service connection.  During the course 
of the appeal, in October 2004, the AOJ provided the veteran 
with the requisite notice.  The Board finds no prejudice to 
the veteran in that he was not informed when claiming service 
connection the standard for increased ratings.  Additionally, 
because the veteran did receive proper notice prior to the 
certification of the claim to the Board and that the RO 
reconsidered the claim on the basis of all the evidence, the 
Board finds that the notice requirements of the VCAA have 
been met. 

Regarding the duty to assist, the Board finds that the RO has 
done everything reasonably possible to assist the veteran 
with respect to his claims for benefits.  Service medical 
records for both periods of service have been associated with 
claims file.  Identified post-service records, both private 
and VA, have also been secured.  

The Board notes the veteran has been incarcerated since 1993.  
The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement as such individuals are entitled to the same care 
and consideration given to their fellow veterans.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  The Board notes that in November 
2001, when the veteran's increased evaluation claim for PTSD 
was first under appellate review, the Board remanded the 
claim and directed the RO to make special efforts to schedule 
the veteran for an examination.  

In December 2002, the RO requested an examination at the VA 
Medical Center (VAMC) in Hampton, Virginia, specifically 
stating where the veteran was incarcerated and indicating 
that if a VA practitioner were unable to provide the exam, a 
contract examination should be considered.  In February 2003, 
the RO alerted the VAMC that the veteran had been transferred 
to a different facility, and listed the contact information 
for the warden's office, so that an attempt could be made to 
schedule an examination.  The Hampton VAMC indicated in May 
2003 that the new correctional facility was under the 
jurisdiction of the McGuire VAMC in Richmond.  The RO 
requested the Richmond VAMC work with the correctional 
facility to schedule an examination, either by VA or by a 
contract physician.  An exam was scheduled at the medical 
center, but no arrangements were made to get the veteran 
there.  In January 2004, the Chief of Compensation & Pension 
at the McGuire VAMC notified the RO that no one from the 
medical center was able to go to the prison to examine the 
veteran.  Additionally, she reported that the prison 
physician was unable to conduct the examination and that the 
prisoner could not be transferred to the VAMC.  

The Board finds that the RO has exhausted all efforts to 
examine this veteran.  Special attempts were made to schedule 
the veteran, in light of his incarceration.  While the Board 
recognizes the veteran's frustration with his unavailability 
to be examined, the Board finds that in the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran; the appeal must move forward.


Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

I.  PTSD Evaluation

Service connection was established for post-traumatic stress 
disorder (PTSD) in February 1992, and was evaluated as 10 
percent disabling under DC 9411.  The veteran now contends 
that his PTSD is more disabling than the 10 percent rating 
contemplates.  

Under the rating criteria for mental disorders, the next 
highest, or 30 percent, rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and, mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

The Board has reviewed private treatment records dated from 
October 1991 to January 2003, to include records from COVER, 
a community outreach program for Vietnam veterans, and 
various correctional facilities.  VA outpatient records dated 
from April 1984 to May 1992, which document treatment for 
various disorders, are also of record.  Additionally, the 
Board has reviewed all correspondence from the veteran and 
his representative regarding his claim.

The Board notes that the veteran's psychiatric treatment of 
record dates back to 1992, at which time he participated in 
COVER, the community outreach program designed to help 
Vietnam veterans.  Notes from caseworkers who visited the 
veteran in his home demonstrate that he lived in an isolated 
area, which was well-guarded, and that he exhibited paranoid 
and suspicious tendencies.

In January 1993, at the time of his incarceration for the 
murder of his ex-wife, state mental facilities found the 
veteran to have a psychotic disorder with cocaine dependence, 
and treated him accordingly.  He was medicated and found 
competent to enter a plea in his case.  There was no 
discussion of PTSD in these records.
Treatment records from the Red Onion State Prison reveal that 
on two occasions, the veteran was placed on psychiatric 
watch.  In December 2001, the veteran was evaluated as he was 
showing signs of a possible thought disorder or psychotic 
episode.  The veteran reported a history of PTSD, explosive 
disorder, and psychotic disorder.  Upon examination, a 
deterioration in self-care was noted, as the veteran was 
giving his food away and not eating.  Anxiety and delusional 
ideation were also noted, based on statements the veteran 
made to building officers.  Over the next two days, the 
veteran was noted to have mild anxiety, claiming there were 
voices coming out of the walls and speakers in the corner.  
He was also observed to be talking to himself and 
experiencing mood swings.  Within a week, the veteran began 
to refuse to take his diabetes medication.

In January 2002, the veteran set fire to his cell, 
purportedly to effect a move from the "pod" where he found 
the noise to be unbearable for him.  He was noted to have a 
mild degree of suspiciousness and paranoia, though he 
vehemently denied self-harm intent or ideation.  Five-point 
restraints were removed.

The Board finds that the veteran's overall disability picture 
more nearly approximates the criteria contemplated in the 30 
percent rating.  Although the record is limited, there is 
evidence that the veteran has experienced heightened degrees 
of anxiety and suspiciousness.  He has also been experiencing 
mood swings.  The record does not show, however, the presence 
of more debilitating symptoms due to PTSD that reflect the 
ratings higher than 30 percent, such as difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; suicidal ideation; obsessional rituals 
which interfere with routine activities; spatial 
disorientation; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; or that he presents a 
persistent danger of hurting self or others.   Accordingly, 
the Board finds that a 30 percent rating, and no higher, is 
warranted.

II.  Diabetes Mellitus Evaluation

Service connection was established for diabetes mellitus in 
August 2003, and was evaluated as 20 percent disabling under 
DC 7913.   In July 2004, the disability was recharacterized 
as diabetes mellitus with diabetic neuropathy.  The rating 
and diagnostic code were continued.  The veteran claims his 
initial rating should be higher.

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, a 40 percent evaluation 
is assigned when the disorder requires insulin, restricted 
diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

The rating schedule also directs that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are to be 
considered part of the diabetic process under diagnostic code 
7913. 

Available records indicate that the veteran was initially 
diagnosed with non-insulin dependent diabetes mellitus in 
July 1995.  In June 1997, the veteran began requiring insulin 
to regulate his blood sugar.  In November 2001, a diagnosis 
of diabetic neuropathy was noted, though the examination of 
the veteran's extremities was normal.  In January 2003, the 
veteran was examined in the context of treatment for chest 
pains.  At that time, he was noted to be a non-insulin 
dependent diabetic.  His current medications list confirmed 
that he was not receiving insulin, but was receiving 
glyburide.  The balance of the treatment records are negative 
for complaints referable to the veteran's diabetes or 
diabetic neuropathy.

The Board notes that the veteran's medications include a 
hypoglycemic (glyburide).  Additionally, treatment records do 
reveal that the veteran has at times been on a restricted 
diet, though it is unclear to the Board whether this is 
because of his diabetes or his high cholesterol problem.  
Regardless, there is no indication that the veteran requires 
insulin and a regulation of activities due to his diabetes 
mellitus, as is required to reach the next highest, 40 
percent, rating.  The only regulation of activities 
documented in the record is in the context of the veteran's 
heart condition, on the occasions where he has experienced 
chest pain.  This is decidedly not due to his diabetes 
mellitus.

Nor does the record show that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions which have required 
hospitalization or frequent visits to a diabetic care 
provider.  Additionally, there is no evidence of complaints 
of, or treatment for, diabetic neuropathy, in which case it 
would be a noncompensable complication.  As such, it is 
considered part of the diabetic process under diagnostic code 
7913, and is therefore contemplated in the rating.  
Consequently, the Board finds that the 20 percent rating is 
appropriate for the veteran's diabetes mellitus. 

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  In this case, such a staged rating is 
unwarranted, as the veteran's available medical records on 
which the Board has based its decision cover the time span of 
the veteran's disability, from diagnosis to present, and at 
no time would he have met the requirements for the higher 
rating. 


Service Connection

The veteran is seeking service connection for a heart 
condition.  He contends that it has developed secondarily to 
the stress caused by his service-connected PTSD, or 
alternatively, as secondary to his service-connected diabetes 
mellitus.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Heart disease is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. 

Private medical records dated in January 2003 demonstrate 
that the veteran currently has atherosclerotic cardiovascular 
disease with acute episodes of angina pectoris (severe chest 
pains).  The question remains whether any link has been 
established to the veteran's service, or to his service-
connected disabilities of PTSD and diabetes mellitus.

Service medical records are negative for complaints, 
treatment, or diagnosis for heart disease.  The veteran did 
complain of chest pains in August 1974 due to coughing.  
However, this was attributed to a positive tine test for 
tuberculosis.  Subsequent chest x-rays were within normal 
limits. 

Post service treatment records reveal that the veteran had an 
acute myocardial infarction in July 1995.  Subsequent 
treatment records document his continuing treatment for 
atherosclerotic heart disease.  No reference is made as to 
etiology, nor to any connection to stress from PTSD or to 
diabetes mellitus.  Because there is no medical evidence 
which establishes a link between the veteran's heart disease 
and his service, or his service-connected disabilities, 
direct service connection, whether primary or secondary, is 
not warranted.

The Board has considered the veteran's own assertions that 
his heart condition was caused by his service-connected 
disabilities.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology and a medical diagnosis competent.

Referable to the presumption of service connection for 
chronic heart disease, the Board notes that the first 
documentation of the disease for the veteran is in July 1995, 
nearly twenty years after his separation from service.  
Therefore, the presumption does not apply and presumptive 
service connection is not warranted.


ORDER

Entitlement to a 30 percent evaluation for post-traumatic 
stress is granted, subject to regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with diabetic neuropathy is denied.

Entitlement to service connection for a heart condition is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


